\COO\IO\UILL»JN»-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00236-RSL Document 20-1 Filed 10/12/18 Page 1 of_ 3

The Honorable Robert S. Lasnik

- UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-236 RSL
Plaintiff
v. PROTECTIVE ORDER
BABAK REZAPOUR,
Defendant.

 

 

This matter having come before the Court on a Stipulated Motion for Entry of a

Discovery Protective Order, the Court hereby enters the following:
DISCOVERY PROTECTIVE ORDER

A. Definitions

As used in this Order, the term “Protected Information” means any date of birth,
Social Security number, driver’s license number, bank account number, credit card
number, personal identification number, address, telephone number, name and/or location
of employment, criminal history record, backgron check, victim identity, and/or any
other similar information or number implicating a privacy interest of and belonging to an

individual, business, partnership, or corporation

PROTECTIVE ORDER UNITED sTArEs ATTORNEY
CR18-236 RSL _ 1 700 SrEwART ST., SUITE 5220

SEATTLE, WAsHINcToN 98101
(206) 5 53-7970

\OOO\]O\UILUJN*-*

NNNNNNNNN)-*)-\»-¢»-ar-¢r-lr-l>-l)-a)_\
OO\]O\L!ILL»JN>-*O\OOO\]O\UI-bb)l\)'_‘©

 

 

Case 2:18-cr-00236-RSL Document 20-1 Filed 10/12/18 Page 2 of 3

As used in this Order, the term “Protected Material” means any document or other
record containing or reflecting Protected Information.

B. Permissible Disclosure of Protected Information and Protected Material

The United States will make available copies of the Protected Material to defense
counsel to comply with the government’s discovery obligations Possession of the
Protected Material is limited to defense counsel, her investigators, paralegals, assistants,
law clerks, and experts (“members of the defense team”).

Members of the defense team may not provide copies of the Protected Material to
other persons, including the Defendant himself. Members of the defense team may
review Protected Information and/or Protected Material with the Defendant. The
Defendant may visually inspect and review such documents but shall not be allowed to
possess Protected Information (such as unredacted copies of Protected Material, notes,
copies, or photographs of such Protected Material containing Protected lnformation).
The Defendant may possess documents from which all Protected Information has been
redacted.

Members of the defense team may review or discuss the contents of documents
containing Protected Material with any prospective witness, as long as they do not share
the unredacted documents, or share any Protected Information with any prospective
witness.

C. Filing

If any Protected lnformation or Protected Material is filed in court or otherwise
disseminated as part of litigation, the parties shall redact such information prior to filing;
unless, based on a party’s application prior to filing, the Court finds that an unredacted
filing is necessary and appropriate
D. Maintenance

Members of the defense team shall keep any Protected Material secured whenever
the Protected Material is not being used in furtherance of their work in the above-
captioned case.

PROTECTIVE ORDER UNITED sTArEs ATTORNEY
CR18-236 RSL _ 2 700 STEWART ST., SUlrE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

\OOO\]O\Ul-|>UJN»-l

l\)[\)[\)t\)l\.)l\.)[\)[\)[\))-1»--1>-~)-~)--\1--‘>--‘1--‘)-1»-k
OO\]O\Lh-I>\UJNF-*O\GOO\IO\U\-ldwl\)>-‘O

 

 

Case 2:18-cr-00236-RSL Document 20-1 Filed 10/12/18 Page 3 of 3

All documents containing Protected Material shall be returned to the
United States, or destroyed, once all charges are resolved by dismissal or by final
conviction. The provisions of this Order shall not terminate at the conclusion of this
prosecution
E. Modification

The parties agree that this Protective Order may be modified, as necessary, by
filing with the Court a Stipulated Order Modifying the Protective Order, or by other order
of the Court.

. 1a ' . 1
DArEDthis<§`i day Of ®G”`“‘\°"‘/ ,2018.

 

/’)~I" faaer
ROBERT S. LASNIK
United States District Court Judge

 

Presented by:

/s/Marz`e Dalton
MARIE M. DALTON
Assistant United States Attorney

PROTECTIVE ORDER uNITED sTATEs A'rroRNEY
CR18-236 RSL _ 3 700 STEWART Sr., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

